Continental Airlines, Inc. 2009-2 EETC Investor Presentation Issuer Free Writing ProspectusFiled pursuant to Rule 433(d)Registration No. 333-158781October 27, 2009 The issuer has filed a registration statement (including a prospectus) with theSEC for the offering to which this communication relates. Before you invest, youshould read the prospectus in that registration statement and other documentsthe issuer has filed with the SEC for more complete information about the issuerand this offering. You may get these documents for free by visiting EDGAR on theSEC Web site at www.sec.gov. Alternatively, the issuer, any underwriter or anydealer participating in the offering will arrange to send you the prospectus if yourequest it by calling Morgan Stanley at 1-866-718-1649, Goldman Sachs at 1-866-471-2526 or Credit Suisse at 1-212-538-5441 (institutional investors) Continental Airlines 2009-2 EETC •Continental
